Title: Enclosure: Invoice for Wine, with Jefferson’s Notations, 15 January 1802
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


            Mr. John Barnees Dr. to Josef Yznardy for Wines Sent for His Exy. the President
            
              
                Bota
                one Pipe Pedro Ximenes contening 126 Gallons Duty paid at. 2 Dos ⅌ Gallon
                252
              
              
                Barril
                one qr Cask Rota tent Wine 30 Gallons at 1.50
                45
              
              
                Media Bota
                one Hhd of Malaga Lacrima Christy 45 Years owld Chargd in 100 Dos and 6 ⅌ Ct Inshurans
                106
              
              
                 
                Dolls
                403
              
              
                 
                Philadelphia 15 January 1802 Josef Yznardy
                 
              
            
            
              from mr Barnes 2. doz. bottles claret @. 8. D.
            
          